            Case 2:19-cv-02038-JHE Document 1 Filed 12/17/19 Page 1 of 8                            FILED
                                                                                           2019 Dec-18 AM 10:03
                                                                                           U.S. DISTRICT COURT
                                                                                               N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


 ALBINO FLORES GAMA and MARIO
 REYES RAMIREZ,
                                                       JURY TRIAL DEMANDED
            Plaintiffs,

 v.                                                    Civil Action No.:

 GOLDEN DRAGON, INC., THERESIA
 M. GO LEE, FU CHING LEE, and RONG
 SENG CHU,

            Defendants.


      COMPLAINT FOR VIOLATIONS OF THE FAIR LABOR STANDARDS ACT

                                       INTRODUCTION

       1.       Plaintiffs Albino Flores Gama and Mario Reyes Ramirez (collectively,

“Plaintiffs” or “the Workers”) bring this action against their employers, Golden Dragon, Inc.,

Theresia M. Go Lee, Fu Ching Lee, and Rong Seng Chu (collectively, “Defendants”), for

violations of the Fair Labor Standards Act of 1938, 29 U.S.C. §§ 201 et seq. (hereinafter “FLSA”

or “Act”). The Workers work for Defendants as kitchen staff at Golden Dragon Restaurant in the

Ensley neighborhood of Birmingham. Although the Workers labor for eleven- and twelve-plus

hour days with no break, six days per week, and over seventy hours per week, Defendants have

never paid them even one hour of overtime compensation. In the case of Plaintiff Flores,

Defendants also failed to pay him the federally required minimum wage for the thousands of

hours of labor he has contributed to Defendants’ enterprise. The Workers seek to recover unpaid

minimum wage and overtime payments, liquidated damages, reasonable attorney’s fees and costs

of suit by reason of Defendants’ violations of the Act.

                                                   1
             Case 2:19-cv-02038-JHE Document 1 Filed 12/17/19 Page 2 of 8



                                JURISDICTION AND VENUE

        2.      This action arises under the FLSA, 29 U.S.C. § 216(b), and thus is subject to the

jurisdiction of this Court pursuant to 28 U.S.C. § 1331.

        3.      Venue in this Court is proper pursuant to 28 U.S.C. § 1391(b) and (c) because a

substantial part of the events or omissions giving rise to the Workers’ claims occurred in this

district.

                                            PARTIES

        4.      Plaintiff Albino Flores Gama (“Mr. Flores”) is an adult resident of the state of

Alabama currently residing in Jefferson County, Alabama. Mr. Flores is an employee of

Defendants.

        5.      Plaintiff Mario Reyes Ramirez (“Mr. Reyes”) is an adult resident of the state of

Alabama currently residing in Jefferson County, Alabama. Mr. Reyes is an employee of

Defendants.

        6.      At all times relevant to this complaint, the Workers were employees of

Defendants within the meaning of the FLSA, 29 U.S.C. § 203(e)(1), and were engaged in

interstate commerce or the production of goods for interstate commerce.

        7.      Defendant Golden Dragon, Inc. (“Golden Dragon”) is an Alabama corporation

registered at 2210 Bessemer Road, Birmingham, Alabama 35208. At all times relevant to this

complaint, Golden Dragon conducted business in the state of Alabama, and employed the

Workers within the meaning of the Act, 29 U.S.C. § 203(d).

        8.      Defendant Theresia M. Go Lee is a director and the registered agent of Golden

Dragon. Defendant Theresia M. Go Lee employs the Workers within the meaning of the Act, 29

U.S.C. § 203(d).



                                                  2
            Case 2:19-cv-02038-JHE Document 1 Filed 12/17/19 Page 3 of 8



       9.      Defendant Fu Ching Lee is a director of Golden Dragon. Defendant Fu Ching Lee

employs the Workers within the meaning of the Act, 29 U.S.C. § 203(d).

       10.     Defendant Rong Seng Chu is the president of Golden Dragon. Defendant Chu

employs the Workers within the meaning of the Act, 29 U.S.C. § 203(d).

       11.     At all times relevant to this complaint, Defendants had employees engaged in

commerce or the production of goods for commerce, as defined by §203(s)(1) of the FLSA, and,

on information and belief, Defendant Golden Dragon had an annual gross volume of sales made

or business done not less than $500,000.00.

                                  FACTUAL ALLEGATIONS

       12.     The Workers were hired by Defendants to work as back-of-house kitchen staff at

Golden Dragon Restaurant, a Chinese restaurant operated by Defendants in the Ensley

neighborhood of Birmingham, located at 2227 Bessemer Road, Birmingham, Alabama 35208.

       13.     Defendants agreed to pay the Workers with cash on a bimonthly basis, on the first

and sixteenth day of each month, in exchange for their labor.

       14.     Defendants require the Workers to work eleven- and twelve-plus-hour days

without a break, six days per week, for the entire open hours of the restaurant.

Mr. Flores’s Unpaid Minimum Wage and Overtime Compensation

       15.     Plaintiff Albino Flores Gama began working at Golden Dragon Restaurant as a

dishwasher and kitchen prep worker on or around November 30, 2016.

       16.     Since he started working for Defendants, Mr. Flores has always worked the same

schedule. He works from 10:00 a.m. to 9:30 p.m. on Monday through Thursday, and 10:00 a.m.

to 10:30 p.m. on Friday and Saturday, with no breaks. He works a total of approximately 71

hours per week.



                                                   3
          Case 2:19-cv-02038-JHE Document 1 Filed 12/17/19 Page 4 of 8



       17.     When Defendants first hired Mr. Flores, they agreed to pay him a wage of $850

on a bimonthly basis. This is equivalent to an hourly wage of $5.53 per hour.

       18.     About two years ago, Defendants raised Mr. Flores’s wage to $900 per bimonthly

pay period. This is equivalent to an hourly wage of $5.85 per hour.

       19.     About a year ago, Defendants raised Mr. Flores’s wage to $1,050 per bimonthly

pay period. This is equivalent to an hourly wage of $6.83 per hour.

       20.     For every workweek that Mr. Flores worked at Golden Dragon Restaurant,

Defendants failed to pay him in accordance with the FLSA’s statutory minimum wage of $7.25

per hour. Defendants also failed to pay him in accordance with the FLSA’s overtime provision.

Mr. Reyes’s Unpaid Overtime Compensation

       21.     Plaintiff Mario Reyes Ramirez began working at Golden Dragon Restaurant as a

fry and prep cook on or around April 2019.

       22.     Since he started working for Defendants, Mr. Reyes has always worked the same

schedule. He works from 10:00 a.m. to 9:30 p.m. on Monday through Thursday, and 10:00 a.m.

to 10:30 p.m. on Friday and Saturday, with no breaks. He works a total of approximately 71

hours per week.

       23.     When Defendants hired Mr. Reyes they agreed to pay him a wage of $1,100 on a

bimonthly basis. This is equivalent to an hourly wage of $7.47 per hour.

       24.     In or around early November, Defendants raised Mr. Reyes’s wage to $1,200 per

bimonthly pay period. This is equivalent to an hourly wage of $8.14 per hour.

       25.     For every workweek that Mr. Reyes worked at Golden Dragon Restaurant,

Defendants failed to pay him in accordance with the FLSA’s overtime provision.

                                        COUNT ONE:



                                                  4
             Case 2:19-cv-02038-JHE Document 1 Filed 12/17/19 Page 5 of 8



                   VIOLATION OF THE FAIR LABOR STANDARDS ACT
                             (Minimum Wage Violations)
                           As to Plaintiff Albino Flores Gama

        26.     Plaintiffs re-allege and incorporate by reference the above paragraphs as though

fully set forth herein.

        27.      Plaintiff Albino Flores Gama brings this claim against Defendants for violation

of the FLSA minimum wage provision, 29 U.S.C. § 206.

        28.      Defendants willfully failed to pay Mr. Flores the federal statutory minimum wage

of $7.25 per hour for every compensable hour of labor he performed during each workweek, in

violation of 29 U.S.C. § 216(a)(1).

        29.      As a result of these violations, Mr. Flores suffered damages and may bring suit

pursuant to 29 U.S.C. § 216(b).

        30.     Mr. Flores is not subject to any exemptions from the FLSA’s minimum wage

provision.

        31.     Defendants are jointly and severally liable to Mr. Flores for these violations of his

rights under the FLSA.

        32.     Mr. Flores is entitled to an award of damages for unpaid minimum wages, plus

liquidated damages in an equal amount, as well as attorney’s fees and costs, pursuant to 29

U.S.C. § 216(b).

                                   COUNT TWO:
                   VIOLATION OF THE FAIR LABOR STANDARDS ACT
                                (Overtime Violations)
                                  As to All Plaintiffs

        33.     Plaintiffs re-allege and incorporate by reference the above paragraphs as though

fully set forth herein.




                                                    5
            Case 2:19-cv-02038-JHE Document 1 Filed 12/17/19 Page 6 of 8



       34.     Plaintiffs bring this claim against Defendants for violation of the FLSA overtime

provision, 29 U.S.C. § 207.

       35.     Defendants willfully failed to pay Plaintiffs one and one-half times their regular

hourly wage (or, in the case of Plaintiff Flores, one and one-half times the federally required

minimum wage) for every compensable hour of labor they performed over forty hours during

each workweek, in violation of 29 U.S.C. § 216(a)(1).

       36.     As a result of these violations, Plaintiffs suffered damages and may bring suit

pursuant to 29 U.S.C. § 216(b).

       37.     Plaintiffs are not subject to any exemptions from the FLSA’s overtime provision.

       38.     Defendants are jointly and severally liable to Plaintiffs for these violations of

their rights under the FLSA.

       39.     Plaintiffs are entitled to an award of damages for unpaid overtime wages, plus

liquidated damages in an equal amount, as well as attorney’s fees and costs, pursuant to 29

U.S.C. § 216(b).

                                     PRAYER FOR RELIEF

       WHEREORE, Plaintiffs respectfully pray that this Court:

       1.      Grant judgment in favor of Plaintiffs and against Defendants, jointly and

               severally, for Plaintiffs’ claims under the FLSA, and award Plaintiffs monetary

               damages for unpaid minimum wage and overtime wage payments, plus liquidated

               damages in an equal amount;

       2.      Award attorney’s fees and costs;

       3.      Grant such additional and further relief as the Court deems just and proper.




                                                  6
      Case 2:19-cv-02038-JHE Document 1 Filed 12/17/19 Page 7 of 8



                                      JURY DEMAND

   Plaintiffs hereby demand a jury trial on all claims.



Dated: December 17, 2019                 Respectfully submitted,

                                         /s/ Jessica M. Vosburgh
                                         Jessica Myers Vosburgh
                                         Alabama State Bar No. 1710-A00Y
                                         ADELANTE ALABAMA WORKER CENTER
                                         2104 Chapel Hill Rd.
                                         Birmingham, AL 35216
                                         (205) 317-1481 (office)
                                         (203) 415-8368 (cell)
                                         jessica@adelantealabama.org

                                         Attorney for Plaintiffs




                                               7
          Case 2:19-cv-02038-JHE Document 1 Filed 12/17/19 Page 8 of 8



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION


 ALBINO FLORES GAMA, et al.,

          Plaintiffs,

 v.
                                                      Civil Action No.:
 GOLDEN DRAGON, INC., et al.,

          Defendants.


                        REQUEST FOR SERVICE BY CERTIFIED MAIL


       Please serve the Defendants:

  Golden Dragon, Inc.                                   Fu Ching Lee
  2210 Bessemer Rd.                                     2210 Bessemer Rd.
  Birmingham, AL 35208-4712                             Birmingham, AL 35208-4712


  Theresia M. Go Lee                                    Rong Seng Chu
  2210 Bessemer Rd.                                     3021 English Oaks Circle
  Birmingham, AL 35208-4712                             Vestavia Hills, AL 35226-3832


by certified mail pursuant to Alabama Rule of Civil Procedure 4(i)(2) and Federal Rule of Civil
Procedure 4(e)(1) & (h)(1).


Dated: December 17, 2019                    /s/ Jessica M. Vosburgh
                                            Attorney for Plaintiffs
